Citation Nr: 1402931	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to service connection for sarcoidosis.
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect.
 
3.  Entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect. 
 
4.  Entitlement to service connection for diabetes mellitus.
 

REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1973 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the RO in Houston, Texas.
 
The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals the transcript of the January 2013 Board hearing.
 
In June 2007, the Veteran filed a claim of entitlement to service connection for glaucoma.  The Veteran's medical records indicate that she has received diagnoses of suspect glaucoma, ocular hypertension, and a visual field defect.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability), the Board has recharacterized this claim as entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect.
 
The issues of entitlement to service connection for an eye disorder and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence shows that the Veteran's sarcoidosis likely had its onset during service.
 
2.  In the absence of a timely perfected appeal, the January 1995 rating decision, which denied entitlement to service connection for glaucoma, is final.
 
3.  The evidence submitted since the January 1995 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect.
 
 
CONCLUSIONS OF LAW
 
1.  Sarcoidosis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
2.  The January 1995 rating decision denying entitlement to service connection for glaucoma is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).
 
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In light of the fully favorable determination for the claim of entitlement to service connection for sarcoidosis, no further discussion of compliance with VA's duty to notify and assist is necessary.  Regarding the claim of entitlement to service connection for an eye disorder, the Board is reopening the claim and remanding the matter for further development.  It is therefore not necessary to review at this time whether VA has fully complied with the VCAA, as the purpose of the remand is to comply with VCAA.
 
Sarcoidosis
 
The Veteran seeks entitlement to service connection for sarcoidosis, which she asserts first had its onset in service, manifested by symptoms of eye disorders, chest pain, and skin rashes.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
In this case, the Veteran's medical records clearly show that she has a current diagnosis of sarcoidosis.  The Veteran's private treatment records show that she has been diagnosed and treated for sarcoidosis at the Brooke Army Medical Center since at least 2007.  A June 2010 treatment record states that the Veteran had been diagnosed with sarcoidosis approximately 10 years earlier.
 
The Veteran's service treatment records show numerous complaints and treatments for eye disorders, skin rash disorders, and chest pain.  In a May 1988 evaluation, the Veteran reported a history of chest pain and pressure, which had been diagnosed as probable costochondritis.  In February 1989, the Veteran reported that her left eye had been constantly watering for 8 to 12 months.  Later that month she reported a runny eye and was diagnosed with possible naso-lacrimal duct obstruction.  The Veteran again reported chest pain in April 1989, January 1990, and June 1990.  The Veteran was again treated for eye problems in February 1992 and was given a diagnosis of ocular hypertension vs. glaucoma.  In November 1993, the Veteran complained of a watery left eye and headaches on the left side of her head.  An January 1994 eye evaluation noted a finding of borderline intraocular pressure and a February 1994 evaluation again diagnosed possible ocular hypertension vs. glaucoma.  The Veteran's service treatment records also include numerous complaints of skin rash throughout her service.
 
After her service separation the Veteran was regularly treated for eye complaints.  In February 1996 the Veteran was diagnosed with bilateral anterior uveitis and given a provisional diagnosis of sarcoidosis, rule out lymphoma.  The Veteran was again treated for uveitis in February 1999.  The Veteran's private treatment records also indicate numerous complaints related to chest pain, which in part were later attributed to mitral stenosis.
 
In July 2012, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with sarcoidosis but opined that it was less likely than not incurred in or caused by service because there had been no documentation of eye or pulmonary disease in service.  As this finding is contrary to the numerous documented complaints of eye problems and chest pain in the Veteran's service treatment records, the Board accords this examination opinion no probative value in deciding the issue on appeal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An expert opinion is adequate only if it is based on a correct factual premise.)
 
The Veteran's private ophthalmologist submitted a letter in April 2013.  The ophthalmologist reported reviewing many of the Veteran's medical records since 1989 and listed the relevant records considered.  She stated that the records showed that the Veteran had symptoms consistent with left uveitis in 1993 and was soon after diagnosed with uveitis.  The ophthalmologist stated that for an African American to have this type of eye disorder was strongly suggestive of sarcoidosis, and that the skin symptoms which the Veteran manifested were also potentially indicative of sarcoidosis.  The ophthalmologist stated that although the Veteran was not diagnosed with sarcoidosis until 1998, she likely had sarcoidosis for years before receiving a definitive diagnosis, possibly as early as 1991, when an ulcerative skin condition first manifested.
 
An April 2013 letter from a private pulmonologist stated that the Veteran was being treated for sarcoidosis and that on review of her medical records, the appellant began having symptoms consistent with sarcoidosis in 1991.
 
Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for sarcoidosis is warranted.
 
It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
 
When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).
 
In this case, the April 2013 private ophthalmologist's opinion is afforded high probative value, as it was made after in-person examination and treatment of the Veteran, was based on a review of relevant medical evidence, and contained a thorough rationale for the conclusion reached.  In contrast the July 2012 VA examiner's opinion was based on an inaccurate factual premise.  
 
Although the ophthalmologist did not have access to the entire claims file, she had access to many of the Veteran's pertinent medical records, including service and private treatment records, and discussed their relevance to her findings.  Review of the claims file is not fatal to a determination of the probative value of a medical examination when the examiner has access to a full and accurate history from another source.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The ophthalmologist's opinion is corroborated by the April 2013 medical opinion of the Veteran's private pulmonologist.
 
There is no contradictory medical opinion of record other than the report of the July 2012 VA examination which, due to its failure to consider evidence within the service treatment records, has been found to hold no probative value.
 
As such, the evidence includes competent opinion evidence favoring the existence of a medical nexus between the Veteran's sarcoidosis and her symptoms first manifested in active duty service.  Hence, entitlement to service connection is granted.
 
New and Material Evidence
 
The Veteran was denied entitlement to service connection for glaucoma in a January 1995 rating decision.  The evidence of record at the time included only her  service treatment records.  The January 1995 rating decision noted that the Veteran's service treatment records showed treatment for left eye watery lens and suspected glaucoma, but that the appellant had no current diagnoses of any eye disorder other than myopic astigmatism, a refractive error that is not a disability for VA purposes.
 
Although notified of the denial, the Veteran did not initiate an appeal of the January 1995 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The January 1995 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.
 
In June 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for glaucoma.  In September 2008, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.  
 
VA may reopen and review a claim that has been previously denied and became final if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999). 
 
"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Here, additional evidence has been associated with the claims file since the January 1995 rating decision that pertains to the Veteran's receipt of treatment for eye disorders.  The Veteran has submitted private medical records which show that she has been diagnosed and treated for eye disorders, including preglaucoma ocular hypertension, anterior uveitis, and visual field defect.
 
Following an April 2011 VA examination the Veteran was suspected to have glaucoma secondary to a mildly large optic nerve head cupping.  A July 2012 VA examination diagnosed the Veteran with ocular hypertension and visual field defect.  The examiner indicated that while the Veteran had been treated for glaucoma previously, she did not then have glaucoma.
 
At the time of the RO's January 1995 denial, there was no competent evidence of record indicating the existence of a current disability or a nexus between that disability and service, two crucial elements necessary to support a claim of entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since that time, the record now includes evidence that the Veteran may have had glaucoma at some time during the current period on appeal, and certainly has been diagnosed with other eye disorders, such as ocular hypertension.  This has been confirmed through both private treatment records and VA examination.  The Veteran's private treatment records also indicate a pattern of complaints and treatment for eye disorders which began during service and have continued on a regular basis up to the present, suggesting a possible nexus between the symptoms experienced by the Veteran in service and the symptoms experienced today.  The Veteran's lay statements, which must be presumed to be credible for the limited purpose of determining whether to reopen the claim, also assert a continuity of symptomatology since she first began experiencing eye problems in the service until the present day.  Hence, taken together, this new evidence raises a reasonable possibility of substantiating the claim.
 
As facts in the additional evidence submitted since January 1995 relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, the evidence is found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
ORDER
 
Entitlement to service connection for sarcoidosis is granted.
 
New and material evidence having been submitted, the claim of entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect, is reopened.
 
 
REMAND
 
In April 2012, the Veteran was afforded a VA examination to evaluate her claim of entitlement to service connection for glaucoma.  The examiner diagnosed ocular hypertension and a visual field defect.  The examiner noted that the Veteran was previously suspected of having glaucoma secondary to relatively high intraocular pressure, but she was taken off of glaucoma medications the previous year.  
 
Because the issue has now been recharacterized as entitlement to service connection for an eye disorder, to include ocular hypertension, glaucoma, and a visual field defect, and in light of the holding in McClain v. Nicholson, 21 Vet App 319 (2007) (the legal requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim), the April 2012 examination is inadequate to decide the current claim.
 
The Veteran is also claiming entitlement to service connection for diabetes mellitus.  The Veteran's private treatment records show that she has been diagnosed with diabetes mellitus since at least 1996.  Her VA treatment records indicate that she is currently taking insulin for the treatment of diabetes mellitus.
 
The Veteran's service treatment records show that in January 1980 she gave birth and was recorded as having a slightly elevated blood sugar of 106.
 
In July 2012, the Veteran was given a VA examination for diabetes mellitus.  The examiner diagnosed diabetes mellitus and opined that the disorder was not incurred in or aggravated by service.  The examiner stated that the Veteran reported having had elevated blood sugar of about 110 during her pregnancy in the military, but that he was unable to find documentation of this in her records.
 
Because such documentation of elevated blood sugar in service does exist, and the July 2012 examiner failed to review or discuss this evidence, the Board finds that the issue must be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide one that is adequate for purposes of the determination being made.).
 
Finally, the Veteran indicated at her January 2013 Board hearing that she began receiving medical treatment at the South Texas Veterans Health Care System in San Antonio, Texas in 1998.  As these records have not yet been acquired by VA, the RO/AMC should obtain from the San Antonio VA Medical Center any outstanding records of evaluation or treatment of the Veteran relevant to the issues on appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should obtain from the South Texas Veterans Health Care System all records and test results relating to treatment of any eye disorder and/or diabetes mellitus since 1998.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO/AMC should schedule the Veteran for a VA eye examination to determine the nature and etiology of any current eye disorder.  All indicated tests must be accomplished.  The examiner must be provided access to the claims folder, Virtual VA and the VBMS data bases.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
Following the examination, the physician must identify any and all eye disabilities, to include glaucoma, which have been diagnosed at any time since June 2007.   For each such diagnosed  eye disability the examiner must opine whether it is as least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise related to service.
 
The examiner is to provide a full rationale for his or her opinion, including a discussion of the evidence in the claims file of eye problems during and after service.  This includes consideration of a January 1994 finding of borderline intraocular pressure, the February 1994 finding of ocular hypertension vs. glaucoma, and any post-service findings of Glaucoma Hemifield Test results outside of normal limits, any ocular hypertension, and any visual field defect.  If the examiner cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion offered. 
 
3.  The RO/AMC then should return the claims file to the VA examiner who conducted the July 2012 examination and request that he prepare an addendum to the examination report. The examiner must be provided access to the claims folder, Virtual VA and the VBMS data bases.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
The examiner must specifically discuss the January 1980 service treatment record documenting that the Veteran had a blood sugar level of 106.  The examiner must address whether these findings indicate that it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during or is otherwise related to her service.
 
The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.
 
If the examiner who conducted the July 2012 VA examination is not available, the record should be forwarded to an equally qualified physician examiner. If it is concluded by either the July 2012 physician or any new physician that a new examination is indicated, the Veteran should be scheduled for a new VA examination with a physician who will address the question above.
 
4.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims, as the original claims will be considered on the basis of evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2013).  
 
5.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
6.  Thereafter, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This particularly includes any medical opinion evidence linking glaucoma or diabetes mellitus to service.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


